Wiswell, C. J.
Real action. The defendant relies upon a sale for the 11011-payment of taxes; the plaintiff upon a conveyance from the former owners, against whom the tax was assessed.
The plaintiff' in argument attacks the sufficiency of every step in the proceedings relied upon by the defendant to make out his title, from the assessment of the tax to the time of recording the collec*500tor’s deed. Of the many objections raised to the defendant’s title, it is necessary to consider only one sufficient objection.
The sale for non-payment of taxes was made upon' the first Monday in December, 1896. The real estate was taxed and sold as the property of a non-resident owner. The collector’s deed was not received for record in the proper registry of deeds until Oct. 22, 1900. The conveyance from the former owners, against whom the tax was assessed, to the plaintiff, was made August 24, 1900, and was recorded Sept. 24, 1900.
The general provision of the statute in relation to the record of deeds, is: “No conveyance of an estate in fee simple, fee tail, or for life, or lease for more than seven years, is effectual against any person, except the gx*antor, his heirs, and devisees and persons having. actual notice thereof, unless the deed is recorded as herein provided.” R. S., c. 73, § 8. But in the case of a sale of real estate of a non-resident owner for the non-payment of taxes it is provided by statute: “ If the deed of land of a non-resident owner is recorded within thirteen months after the day of sale, xxo intervening attachment or conveyance shall affect the title.” Chapter 70, § 5, public laws of 1895.
In this case, the tax collector’s deed was not recorded within thirteen months after the day of sale. Long after the expiration of that period of thirteen months, the plaintiff obtaixxed his deed and had it recorded nearly a moxith prior to the time that the defendant’s deed was recorded. The case does not disclose that the plaintiff had any knowledge of the prior sale of the property for non-payment of taxes, or of the unrecorded deed to the defendant. His title is consequently the better, and he is entitled to judgment.

Judgment for plaintiff.